On March 26, 2002, the defendant was sentenced to ten (10) years in the Montana State Prison for violations of the conditions of a deferred sentence for the offense of Theft, a felony (Count I); and ten (10) years in the Montana State Prison for violations of a deferred sentence for the offense of Criminal Mischief, a felony (Count II), to run concurrently with the sentence imposed in Count I.
On July 18, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his attorney was not present. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time, without an attorney present.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next meeting of the Sentence Review Division, currently scheduled for November 14 and 15,2002, thus allowing the defendant an opportunity to obtain counsel.
Done in open Court this 18th day of July, 2002.
DATED this 13th day of August, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.